Opinion by
W. D. Porter, J,,
The only question at issue in this controversy is the validity of the antenuptial contract,-dated December 5, 1895, between Thomas Mauk, Sr., and the lady to whom he was married on the 12th of the same month, and who now claims to take the interest in his estate which, in the absence of such agreement, is secured to her by law. Contracts of this character are not looked upon with disfavor by the law, but the parties to them stand in a confidential relation and the utmost good faith is required. Confidence is reposed by each in the other, and if that confidence is abused equity will grant relief against the contract, The parties to such a contract are not like buyer and *341seller dealing at arms’ length, and while it may not be necessary to show affirmatively that there was a full disclosure of The property and circumstances of each, yet if the provision secured for the wife is unreasonably disproportionate to the means of the intended husband it raises the presumption of designed concealment and throws upon the representatives of the husband the burden of disproof: Kline’s Estate, 64 Pa. 122; Bierer’s Appeal, 92 Pa. 265. When under such circumstances the representatives of the husband have met this burden of proof, and established by evidence that there was no concealment of any material fact on his part, the agreement must be sustained : Tiernan v. Binns, 92 Pa. 248 ; Ludwig’s Appeal, 101 Pa. 535; Kesler’s Estate, 143 Pa. 386. When passing upon the reasonableness of the provision made for the wife, we must consider its adequacy for her maintenance, the relationship of the parties, the known estates owned by each and the circumstances under which the contract is executed: Smith’s Appeal, 115 Pa. 319; Neely’s Appeal, 124 Pa. 406. The learned auditor in this case found the following facts: The paper had been prepared by an attorney, at the instance of Mr. Mauk, and without consultation with Miss Condry, the intended wife; the parties came to the attorney’s office together, no explanation was. given by or to either of them; no statement of any kind was made by either party as to the extent of their property. Miss Condry at first refused to sign the contract, but after some urging by Mr. Mauk, and a statement by him that “ he would do as he promised; would make a provision in his will,” she finally signed the contract, which was immediately acknowledged before a justice of the peace. At the time the contract was executed Mr. Mauk was possessed of personal property worth a little over $5,000, and of real estate worth $6,000. Miss Condry’s estate at that time consisted of a one-fifth share in real estate worth altogether between $900 and $1,000, which was subject to her mother’s dower interest; so that her entire possessions amounted to less than $200. The only provision made by the contract for the intended wife, in case she survived her husband, was that she should have out of his estate the sum of $600 at the expiration of six months after his death. It is manifest that this provision was not adequate for the maintenance of the widow, without regard to the *342amount of the husband’s estate, and the case does not come within the principle upon which Smith’s Appeal and Neely’s Appeal, above cited, were ruled. The provision not being adequate for the maintenance of the widow, the question arose whether it was so disproportionate to the estate of the husband as to raise the presumption of designed concealment, and throw upon those who sought to interpose the contract as a bar to the widow’s right the burden of disproof. The auditor and the learned court below were of opinion that this question must be determined in the affirmative, and that the legatees under the will must sustain the antenuptial agreement by evidence that it was fairly procured, else it must fall. We are not convinced that there was error in this conclusion. The individual estate of the intended wife was trifling in amount, and in giving up his claim upon it the prospective husband parted with very little. On the other hand his estate amounted to over $11,000, quite sufficient to enable him to make a reasonable provision for his intended wife, in case she survived him, without seriously impairing the portions of his children. The provision made by the contract would insure to the widow an income less than that given to the wife in Kline v. Kline, 57 Pa. 120, of which it was said by Mr. Justice Shakswood, “ Such a pittance leaves her to be an object of private charity or public relief.” While the testimony of the scrivener relating to a parol promise by Mauk at the time the contract was executed was insufficient to vary the terms of the written agreement, the auditor has found as a fact that a promise was made. The manifest tendency of such a promise made at the time was to induce the intended wife to believe that the written agreement was not a matter of vital importance and to lead her to refrain from making inquiries as to the extent of her intended husband’s possessions. The burden of proof was upon the representatives of the husband’s estate, and it was not met. It is true that the parties had lived in the same neighborhood for a number of years, but no presumption arises that she had from neighborhood gossip acquired knowledge, approximating to correctness, of the value of the property of her intended husband: Bierer’s Appeal, supra.
Decree affirmed, and appeal dismissed at costs .of the appellant.